Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                              )
                                                        )
                          Plaintiff,                    )
                                                        )
 v.                                                     )       Case No. 19-CR-0048-CVE
                                                        )             (19-CV-0710-CVE-FHM)
                                                        )
 FELICIANO VILLARRUEL-CABRE,                            )
                                                        )
                                                        )
                          Defendant.                    )


                                       OPINION AND ORDER

        On December 23, 2019, defendant Feliciano Villarruel-Cabre, a federal prisoner appearing

 pro se, filed a motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (Dkt. #

 44). Section 2255 provides that “a prisoner in custody under sentence of a court established by Act

 of Congress claiming the right to be released upon the ground that the sentence was imposed in

 violation of the Constitution or law of the United States . . . may move the court which imposed the

 sentence to vacate, set aside or correct the sentence.” Plaintiff filed a motion to dismiss defendant’s

 § 2255 motion (Dkt. # 53) based on defendant’s waiver of the right to bring substantive challenges

 on collateral review.1




 1
        Defendant has not filed a reply in support of his § 2255 motion or a response to the motion
        to dismiss, and his time to do so has expired.
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 2 of 11




                                                   I.

        On April 2, 2019, a grand jury returned a superseding indictment2 charging defendant with

 reentry of removed alien, in violation of 8 U.S.C. § 1326 (count one); aggravated identity theft, in

 violation of 18 U.S.C. § 1028A (count two); and failure to register as a sex offender, in violation of

 18 U.S.C. § 2250 (count three). Dkt. # 21. Defendant was arraigned on the superseding indictment

 on April 10, 2019. Dkt. # 28. Defendant was found to be indigent, and the Court appointed an

 attorney to represent him. Dkt. # 8.

        On May 8, 2019, with the assistance of an interpreter, defendant pleaded guilty to counts one

 and two with a Federal Rule of Criminal Procedure 11(c)(1)(C) written plea agreement.3 Dkt. # 36.

 It was stipulated by defendant, his counsel, and plaintiff that the appropriate disposition of

 defendant’s case was a sentence of 46 to 57 months imprisonment as to count one, and 24 months

 imprisonment as to count two, to run mandatorily consecutive to count one. Id. at 14. In his signed

 petition to enter plea of guilty, defendant acknowledged that he had received a copy of the

 superseding indictment, had discussed it with his attorney, and fully understood every charge made

 against him. Dkt. # 35, at 1. He further acknowledged that count two would subject him to a

 mandatory minimum sentence of two years imprisonment, and that the sentence as to count two must

 run consecutively to any other term of imprisonment. Id. at 3. Finally, defendant acknowledged that

 the maximum sentence for count one was twenty years imprisonment. Id. In his plea agreement,




 2
        The original indictment (Dkt. # 13) charged only one count. Counts two and three were
        added in the superseding indictment (Dkt. # 21).
 3
        Count three was dismissed at sentencing. Dkt. # 41.

                                                   2
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 3 of 11




 defendant signed an appellate and post-conviction waiver.           Dkt. # 36, at 2-3.     Defendant

 acknowledged:

         a.     [He] waives the right to directly appeal the conviction and sentence pursuant
                to 28 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a); except that the defendant
                reserves the right to appeal from a sentence that exceeds the statutory
                maximum;

         ...

         c.     [He] waives the right to collaterally attack the conviction and sentence
                pursuant to 28 U.S.C. § 2255, except for claims of ineffective assistance of
                counsel.

                [He] expressly acknowledges that counsel has explained his appellate and
         post-conviction rights; that the defendant understands his rights; and that the
         defendant knowingly and voluntarily waives those rights as set forth above.

 Id. at 3-4. In the stipulations paragraph of his plea agreement, defendant acknowledged that

         Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the appropriate disposition of this case is
         a sentence of 46 to 57 months imprisonment for Count One, 24 months imprisonment
         for Count Two to run consecutive to Count One, and three years of supervised
         release. This stipulated sentence departs from the anticipated guideline calculation
         for the violations to which the defendant is pleading guilty. The parties agree that
         this sentence is appropriate because it recognizes the seriousness of the offense [sic]
         and conserves government resources. This resolution avoids a trial involving the
         expenditure of resources and numerous government witnesses. Accordingly, this
         sentence serves the ends of justice.

 Id. at 14. On the last page of his plea agreement, defendant signed a statement that

         I have read this agreement and carefully reviewed every part of it with my attorney.
         I understand it, and I voluntarily agree to it. Further, I have consulted with my
         attorney and fully understand my rights with respect to sentencing which may apply
         to my case. No other promises or inducements have been made to me, other than
         those contained in this pleading. In addition, no one has threatened or forced me in
         any way to enter into this agreement. Finally, I am satisfied with the representation
         of my attorney in this matter.


 Id. at 17.


                                                   3
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 4 of 11




        At his change of plea hearing, defendant confirmed that the superseding indictment, plea

 agreement, and petition to enter plea of guilty had been read to him in Spanish, and that he had

 discussed the terms of the plea agreement with his counsel before signing it. Dkt. # 52, at 4, 9-10.

 The Court asked defendant whether he could think of any understanding that he has with the United

 States in this case that is not in the plea agreement, and defendant answered, “No. Everything is

 good, everything is perfect.” Id. at 11. He stated that he understood the terms of the plea agreement,

 and that no one offered him any other or different promises or assurances of any kind that are not in

 the plea agreement. Id. He admitted that he was pleading guilty of his own free will because he is

 guilty. Id. Defendant acknowledged that he understood that if, at sentencing, the Court chose not

 to follow the terms of the plea agreement, it would give defendant the opportunity to withdraw his

 plea of guilty. Id. at 12. Defendant acknowledged that the sentence the Court may impose may

 include terms of imprisonment as to count one of not more than twenty years, and as to count two

 not less than two years consecutive to any other term of imprisonment. Id. at 13. Defendant verified

 that he had discussed the sentencing guidelines with his counsel and how they might affect his case.

 Id. at 19. Defendant acknowledged that, by entering the plea agreement and a plea of guilty, he was

 waiving or giving up certain appellate and post-conviction rights, including knowingly and

 voluntarily agreeing to waive the right to directly appeal his conviction and sentence pursuant to 28

 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a), except that he reserves the right to appeal from a sentence

 that exceeds the statutory maximum. Id. at 19-20. He also stated that he understood that he was

 knowingly and voluntarily agreeing to waive his right to collaterally attack his conviction and

 sentence pursuant to 28 U.S.C. § 2255, except for claims of ineffective assistance of counsel. Id. at

 20. He acknowledged that his counsel had explained his appellate and post-conviction rights, that


                                                   4
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 5 of 11




 he understood those rights, and that he knowingly and voluntarily waived those rights. Id. at 20-21.

 The Court verified that defendant understood his Sixth Amendment rights to a jury trial, and that he

 wished to waive those rights knowingly and voluntarily. Id. at 23-25. The Court asked defendant

 if he and his counsel had discussed the role of aggravating facts or sentencing factors that could

 enhance his sentence. Id. at 23. Defendant confirmed that he had, and that he understood “that an

 aggravating fact or sentencing factor includes all relevant conduct associated with [his] criminal

 conduct that can increase [his] sentence.” Id. The Court confirmed that defendant understood that,

 by waiving his rights to a jury, he was waiving his right to have any aggravating fact or sentencing

 factor submitted to a jury and proven beyond a reasonable doubt. Id. Defendant agreed, and

 indicated that he understood that, instead, the Court would determine whether any alleged sentencing

 factors that could increase his sentence had been proven. Id. at 24. After this colloquy, defendant

 signed a Waiver of Jury, indicating that he desired “to voluntarily give up [his] right to a jury in all

 respects, both as to the determination of guilt or innocence and as to sentencing.” Id. at 24-25.

         The Court reviewed with defendant each element of each offense to which defendant was

 pleading guilty, and defendant admitted the factual basis underlying those two offenses. Id. at 27-30.

 The Court next reviewed the stipulations in paragraph 22 of the plea agreement. Id. at 30.

 Defendant acknowledged that he “understand[s] that [he] and [his] attorney and the United States

 are stipulating and agreeing that pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) the

 appropriate disposition in this case is a sentence of 46 to 57 months’ imprisonment for Count One,

 and 24 months’ imprisonment for Count Two to run consecutively to Count One.” Id. at 31.

 Defendant acknowledged that the “stipulated sentence departs from the anticipated guideline range

 for the violations to which [he was] pleading guilty.” Id. And he said that he understood that he was


                                                    5
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 6 of 11




 “agreeing that this sentence is appropriate because it recognizes the seriousness of the offenses and

 conserves government resources.” Id.

        On July 24, 2019, the Court sentenced defendant to 46 months as to count one and 24 months

 as to count two, for a total of 70 months. Dkt. # 41. Judgment was entered on July 24, 2019 (Dkt.

 # 42), and defendant did not appeal the conviction or sentence.

        Defendant moves to vacate his sentence under 28 U.S.C. § 2255, with an attached unsworn

 “affidavit,” which reiterates defendant’s challenges to his sentence. Dkt. ## 44, 45. His two grounds

 for relief in his motion are stated by him as:

        •       Ground One: “I contest the criteria the District Cour[t] used to impose[] a[n]
                UPWARD-VARIANCE based [o]n my criminal recor[d] 8 U.S.C. §
                1326[b](2) because . . . the indictment did not all[e]ge it”; and

        •       Ground Two: “I contest the imposition of the [o]ffense 18 U.S.C. [§]
                1028(A)(1) Aggravated Identity Theft, but I commit the Offense Code []160
                18 [U.S.C. §] 1028A(A)(1) FRAUD IDENTITY THEFT.”4

 Dkt. # 44, at 4-5. In the supporting facts and direct appeal sections of Ground One, defendant makes

 reference to his counsel’s inability to give him reasonable answers as to why he could not appeal

 based on these challenges. Id. at 4. In the direct appeal section of Ground Two, defendant states that

 his lawyer advised him that the appeal would not help him, and his lawyer allegedly did not take the

 time to explain to him the difference between aggravated and regular identity theft. Id. at 6. In

 addition, at the end of his motion, defendant asks the Court to accept his claim “based on the

 ineffectiv[e] and wrong advi[c]e of [his] lawyer . . . .” Id. at 12. The Court reads defendant’s

 substantive claims as collateral attacks of his conviction. However, to the extent defendant makes



 4
        In other parts of defendant’s motion, he appears to suggest that he should have been charged
        with 18 U.S.C. § 1028 rather than 18 U.S.C. § 1028A. See Dkt. # 44, at 1, 5.

                                                   6
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 7 of 11




 arguments about ineffective assistance and wrong advice of counsel, the Court will address that

 claim in a separate opinion and order, after plaintiff and defendant have fully briefed the issues.

                                                   II.

         The Court turns to the substantive claims in Grounds One and Two of defendant’s § 2255

 motion. Plaintiff moves to dismiss these claims on the ground that defendant waived his right to

 bring substantive challenges on collateral review. Dkt. # 53, at 10. Plaintiff argues that defendant’s

 claims fall within the scope of his waiver of appellate and post-conviction rights. Id. at 11. Plaintiff

 also argues that defendant knowingly and voluntarily pleaded guilty and waived his right to

 collaterally attack his sentence for reasons other than ineffective assistance of counsel. Id. Finally,

 plaintiff argues that enforcing the waiver would not result in a miscarriage of justice. Id. at 13.

         In his plea agreement, defendant signed an appellate and post-conviction waiver. Dkt. # 36,

 at 2-3. In it, defendant acknowledged that he “waives the right to directly appeal the conviction and

 sentence pursuant to 28 U.S.C. § 1291 and/or 18 U.S.C. § 3742(a); except that the defendant reserves

 the right to appeal from a sentence that exceeds the statutory maximum; . . . [t]he defendant waives

 the right to collaterally attack the conviction and sentence pursuant to 28 U.S.C. § 2255, except for

 claims of ineffective assistance of counsel.” Id. at 3. He also “expressly acknowledge[d] that

 counsel has explained his appellate and post-conviction rights; that [he] understands his rights; and

 that [he] knowingly and voluntarily waives those rights as set forth above.” Id. at 4. At the change

 of plea hearing, defendant acknowledged that, by entering a plea agreement and plea of guilty, he

 was waiving or giving up certain appellate and post-conviction rights, including knowingly and

 voluntarily agreeing to waive the right to collaterally attack his conviction and sentence pursuant to

 28 U.S.C. § 2255, except for claims of ineffective assistance of counsel. Dkt. # 52, at 19-20. He


                                                    7
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 8 of 11




 acknowledged that his counsel had explained his appellate and post-conviction rights, that he

 understood those rights, and that he knowingly and voluntarily waived those rights. Id. at 20-21.

 Defendant cannot assert his claims if his waiver of collateral attack under § 2255 for claims other

 than ineffective assistance of counsel is valid. See United States v. Morrison, 415 Fed. App’x 860,

 862 (10th Cir. 2011) (“[A]ll claims other than the ineffective assistance of counsel claim . . . fall

 within the scope of [the] waiver.”).5

         To determine whether a waiver is valid, a court must “determine: (1) whether the disputed

 [collateral attack] falls within the scope of the waiver . . . ; (2) whether the defendant knowingly and

 voluntarily waived his [collateral attack] rights; and (3) whether the waiver would result in a

 miscarriage of justice.” United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc) (per

 curiam) (reviewing waiver of appellate rights); see also United States v. Cockerham, 237 F.3d 1179,

 1182-83 (10th Cir. 2001) (holding that the enforceability of an appellate waiver is analyzed under

 the same standard as the enforceability of a collateral attack waiver). The first prong—scope of the

 waiver—requires the court to “strictly construe appeal waivers and any ambiguities in these

 agreements . . . against the Government and in favor of defendant’s appellate rights.” Hahn, 359

 F.3d at 1325 (internal quotation and brackets omitted). The Court “will hold a defendant to the

 terms of a lawful plea agreement.” Id. at 1328. Signing a broad waiver of collateral attack rights

 in a plea agreement signifies that the disputed collateral attack falls within the scope of the

 waiver. Id. The second prong—knowingly and voluntarily waiving the right to collaterally attack

 a conviction other than for ineffective assistance of counsel—requires the court to look at two



 5
         This decision is not precedential, but may be cited for its persuasive value. See Fed. R. App.
         P. 32.1; 10th Cir. R. 32.1.

                                                    8
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 9 of 11




 factors: the language in the plea agreement and an adequate plea colloquy. Id. at 1325; see also

 Morrison, 415 F. App’x at 863. The third prong—miscarriage of justice—requires the court to look

 at four situations: (1) “where the . . . court relied on an impermissible factor such as race, (2) where

 ineffective assistance of counsel in connection with the negotiation of the waiver renders the waiver

 invalid, (3) where the sentence exceeds the statutory maximum, or (4) where the waiver is otherwise

 unlawful.” Hahn, 359 F.3d at 1327 (internal quotation omitted).

        As to the first prong, defendant signed a broad waiver in the plea agreement of his right to

 collaterally attack his sentence for reasons other than ineffective assistance of counsel, and

 acknowledged this waiver in the plea colloquy. First, in the plea agreement, he stated that he

 “waive[d] the right to collaterally attack the conviction pursuant to 28 U.S.C. § 2255, except for

 claims of ineffective assistance of counsel.” Dkt. # 36, at 3. And in the plea colloquy, defendant

 acknowledged that, by entering a plea agreement and plea of guilty, he was waiving or giving up

 certain appellate and post-conviction rights, including knowingly and voluntarily agreeing to waive

 the right to collaterally attack his conviction and sentence pursuant to 28 U.S.C. § 2255, except for

 claims of ineffective assistance of counsel. Dkt. # 52, at 19-20. The Court finds that defendant’s

 disputed collateral attack falls within the scope of the waiver.

        As to the second prong, the Court finds that defendant knowingly and voluntarily waived his

 right to collaterally attack his conviction. At the change of plea hearing, defendant acknowledged

 that, by entering the plea agreement and a plea of guilty, he was waiving or giving up certain

 appellate and post-conviction rights, including knowingly and voluntarily agreeing to waive the right

 to collaterally attack his conviction and sentence pursuant to 28 U.S.C. § 2255, except for claims of

 ineffective assistance of counsel. Dkt. # 52, at 19-20. He acknowledged that his counsel had


                                                    9
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 10 of 11




 explained his appellate and post-conviction rights, that he understood those rights, and that he

 knowingly and voluntarily waived those rights. Id. at 20-21. The Court found that, “based upon

 defendant’s admissions, demeanor, and responsive answers” that his “pleas of guilty [were] knowing

 and voluntary pleas supported by independent bases in fact containing each of the essential elements

 of each offense.” Id. at 35. The Court carefully ascertained that defendant understood that, by

 waiving his right to jury, he was waiving his right to have any aggravating fact or sentencing factor

 submitted to a jury. Id. at 23. Defendant also stated in his plea agreement that “[n]o other promises

 or inducements have been made to me, other than those contained in this pleading. In addition, no

 one has threatened or forced me in any way to enter into this agreement.” Dkt. # 36, at 17. Further,

 defendant is mistaken that 18 U.S.C. § 1326(b)(2) “stated an essential element” that the Court was

 required to warn defendant about before he pleaded guilty. See Almandarez-Torres v. United States,

 523 U.S. 224, 247 (1998) (rejecting a claim that “recidivism [under 18 U.S.C. § 1326(b)(2)] must

 be treated as an element of [the] offense.”).

        As to the third prong, the Court finds that enforcing the waiver will not result in a miscarriage

 of justice. The Court did not rely on any impermissible factors, such as race, in sentencing

 defendant. Defendant received a sentence well below the statutory maximum. Dkt. # 36, at 12.

 There is also no indication that defense counsel acted improperly in negotiating the waiver.

 Defendant represented both in the plea agreement and in the change of plea hearing that he was

 satisfied with defense counsel’s representation. In the plea agreement, he signed a statement that he

 was “satisfied with the representation of [his] attorney in this matter.” Id. at 17. Defendant

 “expressly acknowledge[d] that counsel ha[d] explained his appellate and post-conviction rights; that

 [he] underst[ood] those rights; and that [he] knowingly and voluntarily waive[d] those rights.” Id.


                                                   10
Case 4:19-cr-00048-CVE Document 54 Filed in USDC ND/OK on 06/22/20 Page 11 of 11




 at 4. In the plea colloquy, defendant acknowledged that, by entering a plea agreement and plea of

 guilty, he was waiving or giving up certain appellate and post-conviction rights, including knowingly

 and voluntarily agreeing to waive the right to collaterally attack his conviction and sentence pursuant

 to 28 U.S.C. § 2255, except for claims of ineffective assistance of counsel. Dkt. # 52, at 19-20. And

 defendant had the opportunity to discuss with defense counsel the pre-sentence report and file

 objections to it prior to sentencing. Id. at 36. For all of the reasons just discussed, the Court finds

 that defendant’s waiver of his right to collaterally attack his conviction and sentence is valid.6

 Therefore, defendant’s substantive claims in Grounds One and Two of his § 2255 motion have been

 waived, and should be dismissed.

        IT IS THEREFORE ORDERED that plaintiff’s motion to dismiss defendant’s § 2255

 motion (Dkt. # 53) is granted as to the substantive issues raised in Grounds One and Two of

 defendant’s § 2255 motion. Grounds One and Two of defendant’s § 2255 motion (Dkt. # 44) are

 dismissed in part to the extent that he makes substantive challenges to his conviction; but remains

 pending as to any ineffective assistance of counsel issues.

        IT IS FURTHER ORDERED that, to the extent any ineffective assistance of counsel issues

 are raised in Grounds One and Two of defendant’s § 2255 motion, plaintiff shall file a response

 within 14 days of this date, and defendant may file a reply within 30 days of plaintiff’s response.

        DATED this 22nd day of June, 2020.




 6
        In addition, because defendant did not appeal and raise these claims on direct appeal, they
        are procedurally barred. United States v. Warner, 23 F.3d 287, 291 (10th Cir. 1994).

                                                   11
